Citation Nr: 1823031	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to hypertension and associated medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1989 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board conference hearing. A transcript of the hearing has been associated with the claims file.

In June 2016, the Board remanded the matter so an addendum etiology opinion, by an appropriate medical professional, could be obtained. The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDING OF FACT

The Veteran's erectile dysfunction (ED) was likely caused, to some extent, by his service connected hypertension and the medications associated with the disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction as secondary to hypertension and associated medications have been met. 38. C.F.R. §§ 1.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2017). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Erectile dysfunction as secondary to hypertension and associated medications

The Veteran contends that his erectile dysfunction was caused by the side-effects from the medications he takes to treat his service-connected hypertension disability. See April 2016 Transcript. He cited Cardura, Cocres, Alodine, Simvastin, Cacedilol, and Lorsortin as his current medications.

The Veteran does not contend, nor does the record reflect, that his ED was incurred in service or within the presumptive period. As such, service connection on a direct basis is not warranted. The Board will address as to whether service connection for ED is warranted as secondary to hypertension and associated medications.

With respect a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's current erectile dysfunction is etiologically related, at least to some extent, to his service connected hypertension and the side-effects from taking the medications treating the cardiovascular disability.

In the July 2013 VA examination, the examiner endorsed that the Veteran takes several blood pressure medications daily. She opined that it is less likely than not that the Veteran's ED was caused or aggravated by his hypertension. She noted that the Veteran had long-standing hypertension that preceded the manifestation of his ED. She acknowledged that hypertension, along with the Veteran's age, testosterone decrease, high cholesterol, heart disease and life stressors are risk- factors for ED. However, she concluded that there was no medical evidence to support causation in an individual. The examiner did not address the effects of the Veteran's hypertension medications on his ED.

In June 2016, the Board remanded for an addendum medical opinion to address whether the Veteran's hypertensive medications caused or aggravated his ED. The examiner opined it is less likely than not that the Veteran's ED was caused by his hypertensive medications as there is no medical knowledge able to assess an individual's natural progression of ED; therefore, worsening of the condition could not be adequately assessed. She noted the Veteran's onset of ED in March 2007 with an etiology due to hypertension, hyperlipidemia, and Coreg. By April 2012, his ED was due to his hypertension, hyperlipidemia, Carvedilil, Spironolactone, advancing age, and low testosterone.

The Veteran's representative argues that the July 2013 VA examination, upon which the June 2016 addendum opinion is based, is inadequate and must be completed by an "appropriate medical professional" because it was completed by a physician's assistant and not by a specialist in urology or analogous professional. The Board rejects this argument and finds both the July 2013 VA examination and June 2016 addendum opinion as adequate as it addressed the Veteran's medical history and based conclusions on currently accepted medical knowledge. See also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); see also Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008) (for a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.

The Board finds that service connection for erectile dysfunction as secondary to hypertension and associated medications warranted. The Board recognizes that the medical evidence and etiology opinions of record cannot attribute a specific percentage for which hypertension and associated medications may contribute to the Veteran's ED; however, the July 2016 addendum opinion lists hypertension and Carvedilol as factors related to the etiology of the Veteran's erectile dysfunction. Affording the Veteran the benefit-of-doubt, the Board finds that it is at least as likely as not that the Veteran's hypertension and hypertensive medicine, which risk factors for the development of ED, caused or contributed to the development of his genitourinary disability. 

ORDER


Service connection for erectile dysfunction is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


